          Case 1:18-cv-12106-SDA Document 62 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Vladimir Vyrkin,                                                                 4/15/2021

                                   Plaintiff,
                                                                 1:18-cv-12106 (JGK)
                     -against-
                                                                 ORDER
 Triboro Bridge & Tunnel Authority, et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties have consented to my conducting all proceedings in this action, including trial.

(See ECF No. 61.) No later than Thursday, April 22, 2021, the parties shall file a joint letter in which

they indicate (1) their availability in May and June 2021 for a bench trial and (2) whether they are

amenable to conducting a bench trial remotely via a videoconferencing platform, such as

Microsoft Teams.

SO ORDERED.

DATED:         New York, New York
               April 15, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
